 Case: 4:18-cv-01222-JCH Doc. #: 69 Filed: 12/08/20 Page: 1 of 2 PageID #: 361




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MARY WALSH and
 BEVERLY NANCE,

         Plaintiffs,

         v.                                            No. 4:18-cv-1222-JCH

 FRIENDSHIP VILLAGE OF SOUTH
 COUNTY d/b/a FRIENDSHIP VILLAGE
 SUNSET HILLS and
 FV SERVICES, INC.,

         Defendants.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties in the above-captioned case have reached a settlement. Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, through their counsel of record, stipulate that

all of Plaintiffs’ claims against Defendants and this action are dismissed with prejudice.



DATED: December 8, 2020                             Respectfully submitted,

 /s/ Brad Hiles                                     /s/ Julie Wilensky
 Brad Hiles, #28907MO                               Amy Whelan (admitted pro hac vice)
 HUSCH BLACKWELL LLP                                Julie Wilensky (admitted pro hac vice)
 190 Carondelet Plaza, Suite 600                    NATIONAL CENTER FOR LESBIAN
 St. Louis, MO 63105                                RIGHTS
 Phone: 314-480-1500                                870 Market Street, Suite 370
 Fax: 314-480-1505                                  San Francisco, CA 94102
 brad.hiles@huschblackwell.com                      (415) 392-6257
                                                    awhelan@nclrights.org
 Attorneys for Defendants                           jwilensky@nclrights.org

                                                    Michael G. Allen (admitted pro hac vice)
                                                    RELMAN COLFAX, PLLC
                                                    1225 19th Street, NW, Suite 600
                                                    Washington, DC 20036



                                                   1
Case: 4:18-cv-01222-JCH Doc. #: 69 Filed: 12/08/20 Page: 2 of 2 PageID #: 362




                                       (202) 728-1888
                                       mallen@relmanlaw.com

                                       Anthony E. Rothert, #44827MO
                                       Jessie Steffan, #64861MO
                                       ACLU OF MISSOURI FOUNDATION
                                       906 Olive Street, Suite 1130
                                       St. Louis, Missouri 63101
                                       (314) 652-3114
                                       arothert@aclu-mo.org
                                       jsteffan@aclu-mo.org

                                       Gillian R. Wilcox, #61278MO
                                       ACLU OF MISSOURI FOUNDATION
                                       420 W. 34th Street, Suite 420
                                       Kansas City, MO 64111
                                       (816) 470-9938
                                       gwilcox@aclu-mo.org

                                       Arlene Zarembka, #25900MO
                                       9378 Olive Blvd., Suite 206
                                       St. Louis, MO 63132
                                       (314) 567-6355
                                       arlenezarembkalaw@sbcglobal.net

                                       Attorneys for Plaintiffs




                                      2
